—Order, Supreme Court, New York County (Paul Wooten, J.), entered October 16, 2012, which granted defendant’s motion to dismiss the complaint, unanimously affirmed, without costs.
The court properly dismissed plaintiffs complaint pursuant to CPLR 3211 (a) (3). Plaintiff improperly brought this action in his individual capacity to recover damages on behalf of the nonparty not-for-profit corporation he founded (see generally Abrams v Donati, 66 NY2d 951 [1985]). In any event, to the extent that plaintiff alleges an individual harm, defendant’s representations concerning her future intent to perform or her opinions were not actionable as fraud (see Laura Corio, M.D., PLLC v R. Lewin Interior Design, Inc., 49 AD3d 411, 412 [1st Dept 2008]; Jacobs v Lewis, 261 AD2d 127, 127-128 [1st Dept 1999]). Similarly, defendant’s emails containing her opinions, considered as part of the text of the communications in which they appear, were not actionable as libel (see Brian v Richardson, 87 NY2d 46, 50-51 [1995]).
Plaintiff’s proposed amendment to the complaint does not cure his lack of capacity to sue and standing, or render his claims actionable (see Kocourek v Booz Allen Hamilton Inc., 71 AD3d 511, 512 [1st Dept 2010]).
We have considered plaintiffs remaining arguments and find them unavailing. Concur—Tom, J.P, Acosta, Renwick, DeGrasse and Richter, JJ.